                Case 3:20-cr-00402-JD Document 14
                                               15 Filed 10/26/20
                                                        10/29/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOPHER D. VIEIRA (CABN 273781)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7301
 7        FAX: (415) 436-7027
          christopher.vieira@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) NO. CR 20-00402 JD
                                                      )
14           Plaintiff,                               ) STIPULATION TO CONTINUE AND EXCLUDE
                                                      ) TIME AND ORDER
15      v.                                            )
                                                      )
16   MICHAEL ROSARIO MEW,                             )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Michael Rosario Mew, that: (1) this matter should be continued from November 4, 2020 to

21 March 3, 2021 for change of plea and sentencing; (2) U.S. Probation should be ordered to prepare a PSR

22 in this matter; and (3) time be excluded under the Speedy Trial Act from November 4, 2020 through

23 March 3, 2021.

24           The government and defense counsel met and conferred and agreed that time should be excluded
25 under the Speedy Trial Act in light of the COVID-19 pandemic and so that defense counsel can continue

26 to prepare. To avoid the spread of COVID-19, the state of California is currently ordered to shelter in

27 place. A number of other states have also ordered people to stay at home. These realities hamper

28 counsel’s ability to meet with the defendant and necessitate that the Court and the parties limit in-person

     STIPULATION TO EXCLUDE TIME AND ORDER Case No. CR
     20-00402 JD                                                                                v. 7/10/2018
               Case 3:20-cr-00402-JD Document 14
                                              15 Filed 10/26/20
                                                       10/29/20 Page 2 of 2




 1 court appearances. Continuing this case to allow for a combined change of plea and sentencing will help

 2 to protect the community from the further spread of COVID-19. For these reasons, the parties stipulate

 3 and agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A) and 18 U.S.C. § 3161(h)(7)(B)(iv), the ends of

 4 justice served by ordering a continuance in this case outweigh the interest of the public and the

 5 defendant’s right to a speedy trial.

 6          The undersigned Special Assistant United States Attorney certifies that he has obtained approval

 7 from counsel for the defendant to file this stipulation and proposed order.

 8          IT IS SO STIPULATED.

 9 DATED: October 26, 2020                                         /s/                  ___
                                                          CHRISTOPHER VIEIRA
10                                                        Special Assistant United States Attorney

11 DATED: October 26, 2020                                         /s/                  ___
                                                          SARA RIEF
12                                                        Counsel for Defendant

13                                                   ORDER

14          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

15 Court finds that failing to exclude the time from November 4, 2020 through March 3, 2021 would

16 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

17 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

18 Court further finds that the ends of justice served by excluding the time from November 4, 2020 through

19 March 3, 2021 from computation under the Speedy Trial Act outweigh the best interests of the public

20 and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS HEREBY

21 ORDERED that: (1) this matter is continued from November 4, 2020 to March 3, 2021 for change of

22 plea and sentencing; (2) U.S. Probation is ordered to prepare a PSR in this matter; and (3) the time from

23 November 4, 2020 through March 3, 2021 shall be excluded from computation under the Speedy Trial

24 Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

25          IT IS SO ORDERED.

26

27 DATED: 10/29/2020                                             _______________________
                                                                               ____________             ____
                                                                 HON. JAMES   S DONATO
28                                                               United States District Judge

     STIPULATION TO EXCLUDE TIME AND ORDER Case No. CR
     20-00402 JD                                                                                v. 7/10/2018
